DETAILED ACTION
The communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that no Information Disclosure Statement (IDS) was submitted. Accordingly, no Information Disclosure Statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 14-19 are directed towards a method. Claims 1-13 and 20 are directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-20 include the abstract idea of suggesting and selecting content to present to a user based on information in a user's profile. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text):
A system for optimization and personalization of a plurality of existing communication channels, the system comprising: 
aggregate user data received from a plurality of data sources, the user data being associated with at least one user; 
create at least one user profile for the at least one user based on the aggregated user data; 
receive feedback data in response to user interactions with the personalized communication messages; update the at least one user profile with the feedback data; 
and update a recommendation algorithm and a next suggestion communication action based on the at least one updated user profile; 
a communication channel orchestration interface configured to create a business logic for the user interactions of the at least one user via the plurality of existing communication channels, the business logic including a plurality of trigger conditions and a plurality of actions corresponding to the plurality of trigger conditions;  
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with communication channels. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions contained within "modules". The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of "a data aggregation module", and "a content mapping and individualization module" which is nothing more than "processing logic" that "may be implemented in hardware…, software…, or a combination of both" (from 0071 of the specification). That amounts to nothing more than performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) and/or electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
As such the claims, as currently written, utilize well-understood, routine, and conventional elements to perform the steps of the abstract idea and amount to no more than using a computer or processor to automate and/or implement the abstract idea.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 14 and 20 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. 
Dependent claims 2-13, and 15-19 further describe the abstract idea.  Dependent claims 2 and 3 detail the type of information gathered in the user profile. Dependent claims 4-6 list various computer technologies that are well-understood, routine, and conventional that amount to electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Dependent claims 7-13, and 15-19 claim at a high-level of abstraction the types of algorithms that may be deployed in the abstract idea, but do nothing more than invoke certain technologies such as "machine learning" or "a ranking algorithm" which constitutes automating mental tasks, Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abtract idea. Therefore, the dependent claims are also not patent eligible.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/276,971, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  At least the following claimed features from claim 1 are not supported by the specification in the prior-filed application: feedback data, recommendation algorithm, next suggestion communication action, communication channel orchestration interface, business logic, trigger conditions, content mapping and individualization module, templatized content, and personalized communication messages. Independent claims 14 and 20 contain similar features with claim 14 comprising a method embodiment of the system of claim 1 and claim 20 comprising a largely duplicative set of limitations to that of claim 1. Therefore, these claims and their dependents are not entitled to the priority date of the prior-filed application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claims 1, 7, 8, 10, and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 20 comprises a system embodiment of the same subject matter found in the system embodiment of claims 1, 7, 8, 10, and 12: claim 7 for the "product data feed", claim 8 for the type of recommendation algorithm, claim 10 for the prediction of user behavior, and claim 12 for the enrichment using artificial intelligence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pradhan et al. (Pub. #: US 2011/0106829 A1).
Claim 1 and 14:
These claims are analogous with different representative embodiments; claim 14 is a method embodiment, and claim 1 is a system embodiment. Claim 1 is used as the exact text of the claims, but the citations are equally applicable to claim 14.
A system for optimization and personalization of a plurality of existing communication channels, the system comprising: a data aggregation module configured to: 
(Pradhan: 0017, via multiple communication channels in at least 0021, 0055, and 0061, 0123)
aggregate user data received from a plurality of data sources, the user data being associated with at least one user; 
(Pradhan: 0025-0030, 0051-0052 via multiple sources in at least 0056)
create at least one user profile for the at least one user based on the aggregated user data; 
(Pradhan: 0053-0058, 0122-0124)
receive feedback data in response to user interactions with the personalized communication messages; update the at least one user profile with the feedback data; 
(Pradhan: Personalized messages in at least 0118 with the interactions with the messages in at least 0119-0121)
and update a recommendation algorithm and a next suggestion communication action based on the at least one updated user profile; 
(Pradhan: 0014, 0115-0121)
a communication channel orchestration interface configured to create a business logic for the user interactions of the at least one user via the plurality of existing communication channels, the business logic including a plurality of trigger conditions and a plurality of actions corresponding to the plurality of trigger conditions; and a content mapping and individualization module configured to map, using the recommendation algorithm, content to the at least one user according to the business logic, the content being templatized to create personalized communication messages for the plurality of existing communication channels.
(Pradhan: advertisers enter trigger conditions in at least 0115-0118, that selects and tailors messages to a particular user using a template in at least 0119-0121)
Claim 2:
wherein the user interactions include one or more of clicks on content or purchases.
(Pradhan: 0029, 0071, 0072)
Claim 3:
wherein the at least one user profile includes one of an anonymous user profile and an identified user profile.
(Pradhan: 0053-0058, 0122-0124)
Claim 4:
wherein the plurality of data sources include one or more of the following: user demographics data, location data, weather data, gender data, purchase data, content viewed, items purchased, a location, weather, an organization, preferences, an income, historical interactions, third party data, Customer Relationship Management (CRM) data, Data Management Platform (DMP) data, existing emails, feedback received in response to the user interactions, screen data, personal data, navigation data, historical transactions, a lifestyle, or information provided by a third party and technology used.
(Pradhan: demographic data in at least 0029, and various other user characteristics in 0060)
Claim 6:
wherein the plurality of existing communication channels includes one or more of the following: a website, a mobile application, an email, a Short Message Service (SMS), a push notification, a customer support ticket, and printed mail.
(Pradhan: email in at least 0056, website in at least 0017)
Claim 7:
wherein the content mapping and individualization module is further configured to index one or more of the following: content, ecommerce content, and plain content via a product or content data feed listing all the possible information available for optimizing and personalizing the content for each user based on the recommendation algorithm and user profile.
(Pradhan: the content selection system uses "labeling" and "nouns" in a user's profile for selecting and personalizing content in at least 0020-0021, 0030-0032, and presents these in a list in at least 0033 and 0063. Also see 0061-0063)
Claim 8:
wherein the recommendation algorithm includes one or more of the following: an algorithm integrated into the system or an algorithm created by a third party.
(Pradhan: advertisers enter trigger conditions in at least 0115-0118, that selects and tailors messages to a particular user using a template in at least 0119-0121)
Claim 9:
wherein the at least one user includes a segment of users selected based on scoring of the at least one user profile or based on predetermined criteria.
(Pradhan: teaches ranking users in at least 0122 and segmentation of users in at least 0060)
Claim 10 and 15:
wherein the recommendation algorithm is further configured to predict user behavior associated with the at least one user using machine learning techniques.
(Pradhan: 0009, 0010, 0020, 0118-0121)
Claim 11 and 18:
wherein the data aggregation module is further configured to prioritize the user data using a ranking algorithm.
(Pradhan: teaches ranking users in at least 0122 and segmentation of users in at least 0060)
Claim 12 and 16:
wherein the data aggregation module is further configured to enrich the user data using an artificial intelligence (AI).
(Pradhan: 0009, 0010, 0020, 0118-0121)
Claim 13 and 17:
wherein the data aggregation module is further configured to combine several data sources of the plurality of data sources for one or more of the following: predicting user behavior associated with the at least one user and clustering users.
(Pradhan: 0058, 0107, 0118)
Claim 19:
further comprising indexing one or more of the following: content, ecommerce content, and plain content.
(Pradhan: 0066, 0105-0110)
Claim 20:
A system for optimization and personalization of a plurality of existing communication channels, the system comprising: a data aggregation module configured to: 
(Pradhan: 0017, via multiple communication channels in at least 0021, 0055, and 0061, 0123)
aggregate user data received from a plurality of data sources, the user data being associated with at least one user; 
(Pradhan: 0025-0030, 0051-0052 via multiple sources in at least 0056)
create at least one user profile for the at least one user based on the aggregated user data; 
(Pradhan: 0053-0058, 0122-0124)
enrich the user data using an artificial intelligence (Al);
(Pradhan: 0009, 0010, 0020, 0118-0121)
receive feedback data in response to user interactions of the at least one user with personalized communication messages; 
(Pradhan: Personalized messages in at least 0118 with the interactions with the messages in at least 0119-0121)
update the at least one user profile with the feedback data; and update a recommendation algorithm and a next suggestion communication action based on the at least one updated user profile, 
(Pradhan: 0014, 0115-0121)
wherein the recommendation algorithm is further configured to predict user behavior associated with the at least one user using machine learning techniques, 
(Pradhan: 0009, 0010, 0020, 0118-0121)
wherein the recommendation algorithm includes one or more of the following: an algorithm created by developers associated with the system, an algorithm created by a third party, and a product data feed; 
(Pradhan: advertisers enter trigger conditions in at least 0115-0118, that selects and tailors messages to a particular user using a template in at least 0119-0121)
a communication channel orchestration interface configured to create a business logic for the user interactions of the at least one user via the plurality of existing communication channels, the business logic including a plurality of trigger conditions and a plurality of actions corresponding to the plurality of trigger conditions; and a content mapping and individualization module configured to map, using the recommendation algorithm, content to the at least one user according to the business logic, the content being templatized to create the personalized communication messages for the plurality of existing communication channels.
(Pradhan: advertisers enter trigger conditions in at least 0115-0118, that selects and tailors messages to a particular user using a template in at least 0119-0121)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al. (Pub. #: US 2011/0106829 A1) in view of Ramnani et al. (Pub. #: US 2014/0066044 A1).
Claim 5:

Pradhan does not appear to specify use of a mobile application and software development kit to collect user data. However, Ramnani teaches both a mobile application SDK and a website Javascript for collection of user data in at least 0072 including profile information concerning a user in at least 0066 and 0080.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user profile data collection system of Pradhan with the particular technique of gathering user profile data as taught by Ramnani. Motivation to combine the two references comes from the desire to automatically update a user's profile information across their computing systems (Ramnani: 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688